Title: Cotton Tufts to John Adams, 20 May 1800
From: Tufts, Cotton
To: Adams, John


				
					Dear Sr.
					Weymouth May 20. 1800
				
				The several Matters mention’d in your last, have been attended to, so far as Circumstances would permit. The Rocks in the mowing Land, have been like to a powerful Enemy hard to conquer, it has required much of your Resolution to remove them from their strong Holds. To forward Business they were drilld in the Winter, as soon as the Ground became open, they were blown. one Blast made way for a second, a second for a Third and so on; but knowing, that You would wish to have none remain that could be removed, We have persevered and I think not more than one remains This Business has somewhat retarded the Completion of the Wall between you & Mr Black but they are now progressing in the Business— There are 8 or 10 Rods of wall which at Pens Hill opposite Curtis’s House, which it is absolutely necessary to new lay and have accordingly spoke to Joseph Field to undertake the Business
				Stetson has attended to the asparagus & Strawberry Beds, but finding there was no Dependance upon him, have engaged Willm. Phæbes Husband, who is steadily employed in the Garden and not much inferior to Stetson in the Knowledge of gardening— For 6 Weeks past We have had but few Fair Days—and much Rain—very



unfavourable for planting, sewing &C The Rains have also prevented our completing the external Paintings of the Buildings. The House is coverd, windows up, Chimneys built, Partitions made,
				We are not so far advanc’d as I could wish for, but perhaps as fast as may be profitable, much Pains have been taken to have the Stuff well Seasoned but the excessive Moisture of our Atmosphere occasions it to swell, I fear it will be subject to shrink—
				I have purchased for you 13 Shares in the Middlesex Canal at about 35 per Cent discount, I find they are upon the rise, the Remainder of Money’s in my Hands shall vest in such other Stock as I shall find will be most profitable— The Flour and other Articles sent by Mrs. Adams arrived the latter End of last Week, and suppose them to be now lodg’d at Quincy, having orderd Teams to go for them on saturday last.
				I have also purchased 150 Bushells of Oates, which are deposited in the Oat Chests. Mr. Porter is of opinion, that You will have a sufficiency of english Hay for Your Horses, but as it the Price of Hay is low, I suggested some time since in a Letter to Mrs. Adams, whether it would not be best to purchase some—but as She will return in a few Days, shall defer buying at present— Our Apple Trees are in Blossom the Blows are great—Grass forward—and all Nature is dressd in rich Attire— I hope it will not be long, before You will at Quincy participate with us in the Pleasure of so rich a Prospect—
				I am Dear Sr. With Sentiments of sincere Respect & Friendship / Yrs:
				
					Cotton Tufts
				
			